 



EXHIBIT 10.17

(MNDSPEED LOGO) [a03543a0354300.gif]

MINDSPEED TECHNOLOGIES, INC.
2003 LONG-TERM INCENTIVES PLAN
STOCK OPTION AGREEMENT
TERMS AND CONDITIONS



1.   Definitions



    Capitalized terms used and not defined herein shall have the respective
meanings assigned to such terms in the Plan. As used in these Stock Options
Terms and Conditions, the following words and phrases shall have the respective
meanings ascribed to them below unless the context in which any of them is used
clearly indicates a contrary meaning:



(a)   Award Agreement: These Stock Options Terms and Conditions together with
the Grant Letter.   (b)   Cause: (i) A felony conviction of a Participant;
(ii) the commission by a Participant of an act of fraud or embezzlement against
the Company and/or a Subsidiary; (iii) willful misconduct or gross negligence
materially detrimental to the Company and/or a Subsidiary; (iv) the
Participant’s continued failure to implement reasonable requests or directions
received in the course of his or her employment; (v) the Participant’s wrongful
dissemination or use of confidential or proprietary information; or (vi) the
intentional and habitual neglect by the Participant of his or her duties to the
Company and/or a Subsidiary.   (c)   Disability: Permanent and total disability
within the meaning of the Company’s long-term disability plan, as it may be
amended from time to time, or, if there is no such plan, as determined by the
Committee.   (d)   Grant Letter: The letter from the Company granting the stock
option or stock options to the Employee or Non-Employee.   (e)   IVR: Integrated
Voice Response system that is used to facilitate stock option transactions.  
(f)   Mellon: Mellon Investor Services LLC, the stock option administrator whom
the Company has engaged to administer and process all stock option exercises.  
(g)   Mindspeed: Mindspeed Technologies, Inc., a Delaware corporation.

 



--------------------------------------------------------------------------------



 



(MNDSPEED LOGO) [a03543a0354300.gif]



(h)   Options: The stock option or stock options listed in the first paragraph
of the Grant Letter and which together with the Stock Options Terms and
Conditions constitutes the Award Agreement.   (i)   Option Shares: The shares of
Mindspeed Common Stock issuable or transferable on exercise of the Options.  
(j)   Plan: Mindspeed’s 2003 Long-Term Incentives Plan, as such Plan may be
amended and in effect at the relevant time.   (k)   Retirement: Retirement at or
after age 62 or, with the advance consent of the Committee, before age 62 but at
or after age 55.   (l)   Web: Mellon Employee ServiceDirect System that is used
to facilitate stock option transactions and is accessible through Mindspeed
MyNet.



2.   When Options May be Exercised

The Options are vested and may be exercised in accordance with the schedule
included in the Grant Letter, provided that:



(a)   if you die while an employee of Mindspeed, your estate, or any person who
acquires the Options by bequest or inheritance, may exercise all the Options not
theretofore exercised, within (and only within) the period beginning on your
date of death (even if you die before you have become entitled to exercise all
or any part of the Options) and ending three (3) years thereafter;   (b)   if
your employment by Mindspeed terminates other than by death, then:



(i)   if your employment by Mindspeed is terminated for Cause, the Options shall
expire forthwith upon your termination and may not be exercised thereafter; and
  (ii)   if your employment by Mindspeed terminates for any reason (including
Retirement or Disability) not specified in subparagraph (a) or in clause (i) of
this subparagraph (b), you (or if you die after your termination date, your
estate or any person who acquires the Options by bequest or inheritance) may
thereafter exercise the Options within (and only within) the period ending three
(3) months after your termination date, but only to the extent they were
exercisable on your termination date, it being understood that neither (i) your
transfer from Mindspeed to a Subsidiary or affiliate of Mindspeed, whether or
not incorporated, or vice versa, or from one Subsidiary or affiliate of

2



--------------------------------------------------------------------------------



 



(MNDSPEED LOGO) [a03543a0354300.gif]



    Mindspeed to another, nor (ii) a leave of absence duly authorized in writing
by Mindspeed, shall be deemed a termination of employment; and



(c)   the beginning exercise date of any unexercisable Options will be delayed
for the length of time during which you are on an unpaid leave of absence duly
authorized in writing by Mindspeed that exceeds six months.



    The Committee may, in its discretion, extend the period during which Options
may be exercised beyond the period set forth in subparagraphs (a) and (b)(ii)
above, but in no event shall the provisions of the foregoing subparagraphs
(a) or (b)(ii) extend to a date more than eight (8) years after the date of the
grant, the period during which the Options may be exercised.



3.   Exercise Procedure



(a)   To exercise all or any part of the Options, you (or after your death, your
estate or any person who has acquired the Options by bequest or inheritance)
must contact the administrator, Mellon, by using the IVR or Web system as
follows:



(i)   contact Mellon and follow the instructions provided (or contact Mellon
using a rotary phone and speak to a customer service representative);   (ii)  
confirm the Option transaction through the IVR or Web system by receiving a
confirmation number;   (iii)   at any time you may speak to a customer service
representative for assistance;   (iv)   full payment of the exercise price for
the Option Shares to be purchased on exercise of the Options may be made by:



u   check; or   u   in shares of Stock; or   u   in a combination of check and
shares of Stock; and



(v)   in the case of any person other than you seeking to exercise the Options,
such documents as Mellon or the Secretary of Mindspeed shall require to
establish to their satisfaction that the person seeking to exercise the Options
is entitled to do so.



(b)   An exercise of the whole or any part of the Options shall be effective:

3



--------------------------------------------------------------------------------



 



(MNDSPEED LOGO) [a03543a0354300.gif]



(i)   if you elect (or after your death, the person entitled to exercise the
Options elects) to pay the exercise price for the Option Shares entirely by
check, (1) upon confirmation of your transaction by using the IVR or Web system
and full payment of the exercise price and withholding taxes (if applicable)
being received by Mellon within twenty one (21) business days following the
confirmation; and (2) receipt of any documents required pursuant to
Section 3(a)(v); and   (ii)   if you elect (or after your death, the person
entitled to exercise the Options elects) to pay the exercise price of the Option
Shares in shares of Stock or in a combination of shares of Stock and check,
(1) upon confirmation of your transaction by using the IVR or Web system and
full payment of the exercise price (as defined in Section 3(d)(i)) and
withholding taxes (if applicable) being received by Mellon within twenty one
(21) business days following the confirmation; and (2) receipt of any documents
required pursuant to Section 3(a)(v).



(c)   If you choose (or after your death, the person entitled to exercise the
Options chooses) to pay the exercise price for the Option Shares to be purchased
on exercise of any of the Options entirely by check, payment must be made by:



u   delivering to Mellon a check in the full amount of the exercise price for
those Option Shares; or   u   arranging with a stockbroker, bank or other
financial institution to deliver to Mellon full payment, by check or (if prior
arrangements are made with Mellon) by wire transfer, of the exercise price of
those Option Shares.



    In either event, in accordance with Section 3(e), full payment of the
exercise price for the Option Shares purchased must be made within twenty one
(21) business days after the exercise has been conducted and confirmed through
the IVR or Web system.



(d)   (i)   If you choose (or after your death, the person entitled to exercise
the Options chooses) to use already-owned Stock to pay all or part of the
exercise price for the Option Shares to be purchased on exercise of any of the
Options, you (or after your death, the person entitled to exercise the Options)
must deliver to Mellon one or more certificates (and executed stock powers), or
authorize the book-entry transfer to Mindspeed of shares of Stock, representing:



u   at least the number of shares of Stock whose value, based on the closing
price of the Stock reported on Amex on the day you exercised

4



--------------------------------------------------------------------------------



 



(MNDSPEED LOGO) [a03543a0354300.gif]



    your Options through the IVR or Web system, equals the exercise price for
those Option Shares; or



u   any lesser number of shares of Stock you desire (or after your death, the
person entitled to exercise the Options desires) to use to pay the exercise
price for those Option Shares and a check in the amount of such exercise price
less the value of the Stock delivered, based on the closing price of the Stock
reported on Amex on the day you exercised your Options through the IVR or Web
system.



(ii)   Mellon will advise you (or any other person who, being entitled to do so,
exercises the Options) of the exact number of shares of Stock, valued in
accordance with Section 4 of the Plan at the closing price reported on Amex on
the effective date of exercise under Section 3(b)(ii), and any funds required to
pay in full the exercise price for the Option Shares purchased. In accordance
with Section 3(e), you (or such other person) must pay, by check, in shares of
Stock or in a combination of check and shares of Stock, any balance required to
pay in full the exercise price of the Option Shares purchased within twenty one
(21) business days following the confirmation of such exercise of the Options
under Section 3(b)(ii).   (iii)   Notwithstanding any other provision of the
Award Agreement, the Secretary of Mindspeed may limit the number, frequency or
volume of successive exercises of any of the Options in which payment is made,
in whole or in part, by delivery of shares of Stock pursuant to this
subparagraph (d) to prevent unreasonable pyramiding of such exercises.



(e)   An exercise conducted and confirmed through the IVR or Web system, whether
or not full payment of the exercise price for the Option Shares is received by
Mellon, shall constitute a binding contractual obligation by you (or the other
person entitled to exercise the Options) to proceed with and complete that
exercise of the Options (but only so long as you continue, or the other person
entitled to exercise the Options continues, to be entitled to exercise the
Options on that date). By your acceptance of this Award Agreement, you agree
(for yourself and on behalf of any other person who becomes entitled to exercise
the Options) to deliver or cause to be delivered to Mellon any balance of the
exercise price for the Option Shares to be purchased upon the exercise pursuant
to the transaction conducted through the IVR or Web system required to pay in
full the exercise price for those Option Shares, that payment being by check,
wire transfer, in shares of Stock or in a combination of check and shares of
Stock, on or before the twenty-first (21st) business day after the date on which
you confirm the transaction through the IVR or Web system. If such payment is
not made, you (for yourself and on behalf of any other person who becomes
entitled to

5



--------------------------------------------------------------------------------



 



(MNDSPEED LOGO) [a03543a0354300.gif]



    exercise the Options) authorize Mindspeed, in its discretion, to set off
against salary payments or other amounts due or which may become due you (or the
other person entitled to exercise the Options) any balance of the exercise price
for those Option Shares remaining unpaid thereafter.



(f)   A book-entry statement representing the number of Option Shares purchased
will be issued as soon as practicable (i) after Mellon has received full payment
therefor or (ii) at Mindspeed’s or Mellon’s election in their sole discretion,
after Mindspeed or Mellon has received (x) full payment of the exercise price of
those Option Shares and (y) any reimbursement in respect of withholding taxes
due pursuant to Section 5.



4.   Transferability



    No Options or portion thereof shall be transferable by you otherwise than
(i) by will or by laws of descent and distribution, (ii) by gift to members of
your immediate family, (iii) to a trust established for the benefit of your
immediate family members only, (iv) to a partnership in which your immediate
family members are the only partners or (v) as otherwise determined by the
Committee. For purposes of the Plan, “immediate family” shall mean your spouse
and natural, adopted or step-children and grandchildren. Notwithstanding any
transfer of an Option or portion thereof, the transferred Option shall continue
to be subject to the Plan and Award Agreement as were applicable to you
immediately prior to the transfer, as if the Option had not been transferred.



5.   Withholding



    Mindspeed or Mellon shall have the right, in connection with the exercise of
the Options in whole or in part, to deduct from any payment to be made by
Mindspeed or Mellon under the Plan an amount equal to the taxes required to be
withheld by law with respect to such exercise or to require you (or any other
person entitled to exercise the Options) to pay to it an amount sufficient to
provide for any such taxes so required to be withheld. By your acceptance of
this Award Agreement, you agree (for yourself and on behalf of any other person
who becomes entitled to exercise the Options) that if Mindspeed or Mellon elects
to require you (or such other person) to remit an amount sufficient to pay such
withholding taxes, you (or such other person) must remit that amount within
twenty one (21) business days after the confirmation of the Option exercise
(Section 3(a)(ii)). If such payment is not made, Mindspeed, in its discretion,
shall have the same right of set-off with respect to payment of the withholding
taxes in connection with the exercise of the Option as provided under Section
3(e) with respect to payment of the exercise price.

6



--------------------------------------------------------------------------------



 



(MNDSPEED LOGO) [a03543a0354300.gif]



6.   Rights as Shareholder       You will not have any rights as a shareholder
with respect to any Option Shares unless and until you become the holder of such
Option Shares on the books and records of Mindspeed.   7.   Headings       The
section headings contained in these Stock Options Terms and Conditions are
solely for the purpose of reference, are not part of the agreement of the
parties and shall in no way affect the meaning or interpretation of this Award
Agreement.   8.   References       All references in these Stock Options Terms
and Conditions to sections, paragraphs, subparagraphs or clauses shall be deemed
to be references to sections, paragraphs, subparagraphs and clauses of these
Stock Options Terms and Conditions unless otherwise specifically provided.   9.
  Amendment and Termination       I understand that Mindspeed has reserved the
right to amend or terminate the Plan at any time, and that the grant of an
Option in one year or at one time does not in any way obligate Mindspeed or its
affiliates to make a grant in any future year or in any given amount. I
acknowledge and understand that the grant is wholly discretionary in nature and
is not to be considered part of any normal or expected compensation that is or
would be subject to severance, resignation, redundancy or similar pay, other
than to the extent required by local law.   10.   Entire Agreement       This
Award Agreement and the Plan embody the entire agreement and understanding
between Mindspeed and you with respect to the Options, and there are no
representations, promises, covenants, agreements or understandings with respect
to the Options other than those expressly set forth in this Award Agreement and
the Plan.   11.   Applicable Laws and Regulations       This Award Agreement and
Mindspeed’s obligation to issue Option Shares hereunder are governed by the laws
of the State of Delaware, without regard to its conflicts of laws principles,
and the Federal law of the United States.

7